Citation Nr: 1045394	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
hypertension, currently evaluated at 0 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a sinus 
condition also claimed as an allergy condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1978 to July 
1984.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal 
from a December 2006 rating decision by the Winston Salem, North 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO), which awarded service connection for hypertension and 
assigned a 0 percent disability rating effective November 17, 
2005.  The Veteran disagreed with the evaluation assigned.  That 
decision also determined that new and material evidence had not 
been submitted to reopen the previously denied claim for a sinus 
condition, now claimed as an allergy condition.  The Veteran 
perfected an appeal of these claims.

The Board notes that a claim for service connection for a sinus 
condition was denied in March 1999, and his current claim 
requested service connection for an allergy condition.  However, 
during the course of the claim, the Veteran has utilized the term 
"sinus and allergy problems" to refer to his claim.  Thus, the 
Board will proceed with a new and material evidence analysis.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)

The Board notes that a Travel Board hearing was scheduled for 
August 9, 2010.  However, the Veteran cancelled this hearing and 
the request for such a hearing is considered withdrawn.

For reasons explained below, the issue of entitlement to service 
connection for a sinus/allergy condition on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC).  VA 
will notify you if further action is required on your part.




FINDINGS OF FACT

1.  The March 1999 rating decision that denied service connection 
for a sinus condition was not appealed and is final.

2.  Evidence received since the March 1999 rating decision 
includes evidence that bears directly and substantially upon the 
specific matter under consideration, is neither cumulative nor 
redundant, relates to unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a sinus 
condition.

3.  The Veteran's blood pressure has required medication for 
control during the course of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a sinus condition 
also claimed as an allergy condition.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for a 10 percent disability rating for 
hypertension have been more nearly approximated since the 
effective date of the award of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claims; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in a 
January 2006 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by him and what information and evidence will be 
obtained by VA.  A March 2006 letter advised the Veteran of how 
disability evaluations and effective dates are assigned, and the 
type of evidence which impacts those determinations.  

However, the Veteran's claim for a higher rating arises from the 
initial grant of service connection for his hypertension 
disability.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 
C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, private treatment records, VA examination reports, and a 
Decision Review Officer informal conference report.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374; 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Initial Rating for Hypertension

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Service connection for hypertension was established in the 
December 2006 rating decision, with a noncompensable rating 
assigned effective November 17, 2005.  The Veteran appealed the 
initial rating assigned.  Where the claimant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under this code, a 10 percent evaluation 
is assigned for hypertension when diastolic pressure is 
predominantly 100 or more; or, systolic pressure is predominantly 
160 or more; or, there is a history of diastolic pressure 
predominantly 100 or more and continuous medication is required 
for control.  
A 20 percent evaluation is assigned when diastolic pressure is 
predominantly 110 or more; or, systolic pressure is predominantly 
200 or more.  A 40 percent evaluation is assigned when diastolic 
pressure is predominantly 120 or more.  A 60 percent evaluation 
is assigned when diastolic pressure is predominantly 130 or more.

Turning to the evidence, service treatment records reflect 
diastolic pressure readings of 92 or below.  In 1979, he had a 
systolic pressure of 160, with other systolic pressure readings 
during service being 152 or less.  

In August 1985, VA treatment records show that the Veteran had 
blood pressure readings ranging from 108 to 172 systolic and 60 
to 88 diastolic.

In 1999, the VA and private treatment records show that the 
Veteran had blood pressure readings ranging from 149 to178 
systolic and from 74 to 88 diastolic.

In 2005, VA treatment records show that the Veteran's systolic 
blood pressure ranged from 130 to 188, with systolic readings of 
180 or above on two out of the five occasions, and his diastolic 
blood pressure ranged from 72 to 90, with a diastolic pressure of 
90 on one out of five occasions.  

The Veteran underwent a VA examination in June 2006.  On this 
occasion, the examiner noted that three blood pressure readings 
were taken during the examination.  Those readings were 142, 142, 
and 140 systolic and 82, 82, and 80 diastolic.  The examiner 
stated that the Veteran's blood pressure was controlled with 
medication at the time of the examination.  The examiner further 
stated that the Veteran's hypertension does not have a functional 
impact on the Veteran's daily activities.

In 2009, VA treatment records indicate that the Veteran had 
systolic blood pressure readings ranging from 116 to 130 and 
diastolic blood pressure readings ranging from 70 to 81.  

The Board notes that the Veteran has periodically indicated that 
when doing blood pressure readings on his own at home or on a 
machine at WalMart, his systolic blood pressure has been over 
200.  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's hypertension more nearly approximates the 
criteria for a 10 percent evaluation.  In this regard, while the 
Veteran does not have a history of diastolic pressure of 100 or 
more, he has on occasion had readings over 160 systolic.  
Importantly, the Veteran has been on medication for control of 
his hypertension during the course of the claim.  Thus, the Board 
will resolve all doubt in favor of the Veteran, and find that his 
hypertension more nearly approximates the criteria for a 10 
percent rating for hypertension, effective the date of the award 
of service connection.  

A higher rating is not warranted as the evidence does not show 
objective findings of diastolic pressure predominately 110 or 
more or systolic pressure predominantly 200 or more at any point 
since the effective date of service connection.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2010).  While the Veteran has 
reported that periodically his systolic pressure has been over 
200 when he takes his own blood pressure or uses the machine at 
WalMart, the Board finds the blood pressure readings taken by 
medical professionals during treatment and examination to be more 
accurate and probative as to the actual level of disability 
caused by his hypertension.  Indeed, the VA examiner in 2006 
noted that the Veteran's hypertension does not have any 
functional impairment on the Veteran's daily life.  In any event, 
there is no objective evidence that his systolic pressure has 
been predominantly 200 or more during the course of the claim.  
Thus, a rating in excess of 10 percent is not warranted.   

The Board has also considered whether the Veteran's hypertension 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

New and Material Evidence 

The Board notes that a decision of the RO becomes final and is 
not subject to revision on the same factual basis unless a notice 
of disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).  If a claim of entitlement to service connection 
has been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 U.S.C.A. § 
5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Service connection for a sinus condition was previously denied by 
a March 1999 rating decision.  In that rating decision, the claim 
was denied as not well grounded because the Veteran did not 
provide any medical evidence of a sinus condition that related to 
his military service.  

The evidence received subsequent to the June 1999 rating decision 
includes a private physician's statement dated in February 2006.  
In his statement, the physician indicated that the Veteran 
reported a history of allergic rhinitis that began in boot camp 
and was severe with nose bleeds.  It was noted that the Veteran's 
symptoms continue and are under fair control.  

Service treatment records confirm the Veteran's assertions of 
experiencing recurrent nose bleeds due to unknown causes in 
service.  Specifically, the record shows that the Veteran sought 
medical treatment for recurring nose bleeds in January and June 
of 1979.  

Presuming the credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been received, 
the Board finds that the new evidence contributes to a more 
complete picture of the circumstances surrounding the origin of a 
Veteran's claimed sinus/allergy condition.  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, the Board will resolve 
all doubt in the Veteran's favor and find that new and material 
evidence has been submitted to reopen the claim for a 
sinus/allergy condition. 

ORDER

Entitlement to a 10 percent disability rating for hypertension is 
granted from November 17, 2005, subject to the regulations 
applicable to the payment of monetary benefits.

New and material evidence having been received, the claim of 
entitlement to service connection for a sinus condition is 
reopened.


REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  However, 
after a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for service connection for a sinus/allergy condition on the 
merits.

The Veteran's service treatment records reflect that he was seen 
for nose bleeds from unknown causes on two occasions in January 
1979 and on one occasion in June 1979.  On January 13, 1979, the 
Veteran was seen at a VA emergency room for a nose bleed from 
unknown causes.  On this occasion he had a cold pack placed on 
his nose for one hour and the physician recommended a consult 
with another physician.  On January 14, 1979, the Veteran was 
seen for a history of nosebleeds occurring for two days prior.  
On this occasion the Veteran was bleeding from the left nostril 
and he was treated with epinephrine and nose packs.  After 
approximately 10 minutes, the bleeding stopped.  The physician 
also noted that the Veteran had been seen in the emergency room 
three times for nose bleeds.  In June 1979 the Veteran was seen 
for chest pains and was diagnosed with an upper respiratory 
infection.  He was advised to take Robitussin DM.

In July 1982, the Veteran was seen for eye pain.  On this 
occasion the Veteran stated that several weeks ago he had blurred 
vision in his left eye and that he has a history of sinus 
problems that he had been taking medication for.  The examiner 
noted that he had a slight runny nose and that his lungs were 
clear.

In November 1982, the Veteran was seen for congestion that he 
reported he had been experiencing for two days prior to seeking 
treatment.  On this occasion the report indicated that the 
Veteran's throat was congested and he was coughing up phlegm.  
The Veteran was assessed as having an upper respiratory infection 
and was advised to take Sudafed and Robitussin DM medications.

Following his discharge from service in July 1984, private 
outpatient treatment records show that the Veteran was seen for 
congestion and headaches in March and May 1985 and was assessed 
as having allergies and an upper respiratory infection on both 
occasions.  In May 1985, the Veteran was formally diagnosed with 
sinusitis 
and prescribed medication for treatment of this condition.

In May 2005, the Veteran was seen by a private physician whereby 
the Veteran noted on his medical history that he suffers from 
allergies and hay fever.

The Board notes that the medical evidence of record does not 
adequately address whether the Veteran's current sinus/allergy 
condition is related to his military service.  Therefore, the 
Board finds that a VA examination with medical opinion is 
necessary in order to fully and fairly evaluate the Veteran's 
claim for entitlement to service connection for a sinus/allergy 
disability.  38 C.F.R. § 3.159(c)(4).

Relevant ongoing medical records should also be obtained, to 
include VA and private treatment records. 38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for his sinus/allergy 
disability since November 2005.  After 
securing any necessary release, the RO/AMC 
should obtain any records which are not 
duplicates of those contained in the 
claims file.  In addition, obtain current 
VA treatment records dating since March 
2009 from the VA Medical Center in 
Hampton, Virginia.

2.	 After the above has been completed to the 
extent possible, schedule the Veteran for 
a VA sinus examination to determine the 
nature of any sinus/allergy condition, and 
to obtain an opinion as to whether such 
disorder is possibly related to service.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and 
the results reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
chronic sinus/allergy disability arose 
during service or is otherwise related to 
service.  A rationale for all opinions 
expressed should be provided.

3.	After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


